NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3406-20

CHARLES MILLER,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

          Respondent.


                   Submitted June 2, 2022 – Decided June 28, 2022

                   Before Judges Mawla and Alvarez.

                   On appeal from the New Jersey State Parole Board.

                   Charles Miller, appellant pro se.

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Donna Arons, Assistant Attorney
                   General, of counsel; Suzanne Davies, Deputy Attorney
                   General, on the brief).

PER CURIAM
      Charles Miller, an inmate sentenced to life imprisonment for the 1976

murder of a police officer, appeals his sixth and most recent denial of parole by

the New Jersey State Parole Board. On May 26, 2021, the Board affirmed the

Board panel's earlier decision denying parole and imposing a thirty-six-month

future eligibility term (FET). For the reasons stated by the Board, we affirm.

      In its final agency decision, the Board thoroughly detailed and adopted

the panel's analysis of the reasons the FET was imposed. The panel reviewed

the entire record, including: the facts and circumstances of Miller's underlying

offenses; his extensive prior criminal history and repetitive offense record; his

commission of increasingly serious offenses; failed opportunities on probation

and parole; incarcerations that failed to deter Miller from criminality; and over

fifty institutional infractions, the last occurring in 2003. The panel also noted

his lack of an adequate parole plan, "[i]nsufficient problem[] resolution[,]" lack

of insight into criminality, and conduct minimization. The panel also found that

he continued to display "a cavalier attitude towards the parole and criminal

justice process [insufficient] to show an understanding or at minimum

appreciation of society's rules and laws." In all, the panel concluded that the

negative factors established a high risk of recidivism, while acknowledging that

Miller had been infraction-free since the last parole review, participated in many


                                                                            A-3406-20
                                        2
behavioral programs, supplied institutional reports reflecting favorable

institutional adjustments, maintained minimum custody status, and regained lost

commutation time.

        The Board decision rejected Miller's objection that the Board was

prohibited from considering his entire prior record. The Board explained that

the Parole Act of 1979 was amended in 1997 to allow for such consideration. In

addition, "the Supreme Court of New Jersey ruled in the Trantino[1] case that the

1997 amendment eliminating consideration of 'new information' with respect to

subsequent parole application[s] after denial of parole was a procedural

modification that did not constitute a substantive change . . . ."

        Further, Miller chose not to participate in the parole hearing, thus the

panel could not "engage [him] in dialogue[.]"         After reviewing the panel

decision, and the relevant statutes and regulations, the Board concluded that by

a preponderance of the credible evidence, there was "a substantial likelihood

that [Miller] would commit a crime if released on parole at this time." The

Board affirmed imposition of a thirty-six-month FET. This appeal followed.

        Now on appeal, Miller raises the following points of error:




1
    Trantino v. N.J. State Parole Bd., 166 N.J. 113 (2001).
                                                                           A-3406-20
                                         3
             POINT I

             APPELLANT WAS ENTITLED TO RELEASE. HIS
             CONTINUED INCARCERATION PREDICATED ON
             RETROACTIVE APPLICATION OF STATUTORY
             LAW NOT ENACTED AT THE TIME OF HIS
             INITIAL ELIGIBILITY FOR PAROLE RELEASE
             VIOLATES CONSTITUTIONAL EX POST FACTO
             PROHIBITIONS.

             A.    The Federal Courts.
                   (1) Supreme Court, Garner v. Jones.[2]
                   (2) Third Circuit, Mickens-Thomas         v.
                        Vaughn.[3]

             B.    Our State Courts.

             POINT II

             THE ACTIONS OF RESPONDENT IN THIS ACTION
             CONSTITUTE A PREMEDITATED COURSE OF
             ACTION TO VIOLATE CONSTITUTIONAL DUE
             PROCESS BY REPETITIVE IMPOSITION OF
             FUTURE ELIGIBILITY TERMS WHICH WILL
             EXPIRE PRIOR TO A DETERMINATION BY THIS
             COURT, CONTRARY TO THIS COURT'S RULING
             IN STOUT.[4]




2
    Garner v. Jones, 529 U.S. 244 (2000).
3
    Mickens-Thomas v. Vaughn, 321 F.3d 374 (3d Cir. 2003).
4
  Stout v. N.J. State Parole Bd., Nos. A-0034-14, A-3623-14 (App. Div. Nov.
15, 2016).
                                                                     A-3406-20
                                        4
POINT III

RESPONDENT IS ATTEMPTING TO RE-
SENTENCE      APPELLANT     TO    LIFE
IMPRISONMENT ABSENT ELIGIBILITY FOR
PAROLE     IN     VIOLATION   OF    HIS
CONSTITUTIONAL RIGHT TO DUE PROCESS, AS
IN PRIOR MATTERS.

POINT IV

CERTIFICATION OF THE GRANTING OF PAROLE
RELEASE FOR PRISONERS BY THE FULL
PAROLE BOARD WHO ARE CONVICTED OF
MURDER IS A MINISTERIAL ACT WHICH CAN
BE ACCOMPLISHED IN ABSENTIA.        FOR
PRISONERS CONVICTED PRIOR TO THIS
ENACTMENT IT CONSTITUTES AN EX POST
FACTO VIOLATION.

POINT V

THE   FINAL    AGENCY   DECISION    WAS
ERRONEOUS. THE RULING BY OUR SUPREME
COURT IN TRANTINO DID NOT AFFIRM THIS
COURT'S ON EX POST FACTO. THERE EXISTED
NO BURDEN ON APPELLANT TO BE
INTERROGATED, OR TO DEMONSTRATE WHY
HE WAS ENTITLED TO RELEASE.

A.   Supreme Court Ruling In Trantino.

B.   Appellant's Failure to Engage In Dialogue With
     the Board Panel.

C.   Non-Articulation of Changes Made To Ensure
     An Absence of Criminal Activity and That
     Insight Gained.

                                                      A-3406-20
                        5
             POINT VI

             THE COURT MUST EXERCISE ORIGINAL
             JURISDICTION PURSUANT TO R[ULE] 2:10-5 AS
             OUR SUPREME COURT DID IN TRANTINO AND
             THIS COURT DID IN KOSMIN.[5] (NOT RAISED
             BELOW).

       "Appellate review of parole determinations 'focuses upon whether the

factual findings made by the Parole Board could reasonably have been reached

on sufficient credible evidence in the record.'" Perry v. N.J. State Parole Bd.,

459 N.J. Super. 186, 193 (App. Div. 2019) (quoting Trantino, 166 N.J. at 199).

The Board makes even more "individualized discretionary appraisals" than do

other state agencies. Ibid. (quoting Trantino, 166 N.J. at 173). Therefore, Board

decisions may only be reversed if arbitrary and capricious. Ibid. A parole

decision is arbitrary and capricious if "willful and unreasoning . . . without

consideration and in disregard of circumstances." Ibid. (quoting Trantino, 166

N.J. at 201).    "The burden of showing the agency's action was arbitrary,

unreasonable or capricious rests upon the appellant." Bowden v. Bayside State

Prison (Dep't of Corr.), 268 N.J. Super. 301, 304 (App. Div. 1993). Board

decisions are "accorded a strong presumption of reasonableness." McGowan v.



5
    Kosmin v. N.J. State Parole Bd., 363 N.J. Super. 28 (App. Div. 2003).
                                                                            A-3406-20
                                        6
N.J. State Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002). Questions of

law are reviewed de novo. See Perry, 459 N.J. Super. at 193-94.

      Miller accuses the Board of acting in an arbitrary, unreasonable, or

capricious manner by repetitively denying him parole and imposing thirty-six-

month FETs.       He contends the Board plans to keep him "in this status

perpetually" until he dies in prison. Additionally, Miller claims he will be

"unable to obtain a ruling prior to the term[s] expiring."       He claims that

subjecting him to nineteen-and-a-half additional months of imprisonment on an

FET while he awaits resolution on appeal "is totally repugnant to minimal due

process." This argument does not accord with the fact we are considering his

appeal before expiration of the FET.

      Miller's other points lack sufficient merit to warrant further discussion in

a written opinion. See R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-3406-20
                                        7